Citation Nr: 1040626	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, 
to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for arthritis of the 
shoulders, lower back, and hips.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps 
(USMC) from January 1943 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

In connection with this appeal, the Veteran provided testimony 
before a Decision Review Officer (DRO) in June 2006.  A 
transcript of that hearing has been associated with the claims 
files.

This case was previously before the Board in July 2007, at which 
time the Board denied the Veteran's claims on appeal.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In July 2008, the Court 
granted a joint motion of the parties, vacated the Board's 
decision, and remanded the issues currently on appeal to the 
Board for action consistent with the joint motion.  The case was 
remanded by the Board in October 2008 for additional development.  
The case has now been returned to the Board for further appellate 
action.

The Board notes that the issue of entitlement to service 
connection for hypertension was also remanded by the Board in 
October 2008 for additional development.  In a July 2010 rating 
decision, the Veteran was granted entitlement to service 
connection for hypertension.  The Board has limited its 
consideration accordingly.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010). 


REMAND

The Board finds that additional development is required before 
the Veteran's claims on appeal are decided.  

The Veteran has reported that he began to experienced rapid and 
unexplained weight gain shortly after his separation from the 
USMC.  He reported that he was unable to keep from gaining 
weight, let alone lose weight, despite restricting himself to 
approximately 1000 to 1200 calories a day.  The Veteran reported 
that several years after his separation from active service, when 
he was 25 years old, he was told that he had a "dead" thyroid 
and was given medication.  He reported that after beginning to 
take the prescribed medication, he lost the weight he had gained 
after his separation from active service. 

The Veteran is competent to report when he first began to 
experience symptoms that were later related to a thyroid 
disorder.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board has found 
the Veteran to be credible. 

Additionally, it has been presumed that the Veteran was exposed 
to ionizing radiation as he participated in the occupation of 
Kyushu, Japan from September 22, 1945, to February 24, 1946.  It 
is noted that Nagasaki is in the Kyushu region of Japan.  
Radiogenic diseases include thyroid cancer, non-malignant thyroid 
nodular disease, and parathyroid adenoma.  38 C.F.R. § 3.311 
(b)(2) (2010).  

In the July 2008 joint motion of the parties, it was noted that 
in the July 2007 Board decision, the Board found that the 
Veteran's thyroid disability was not a radiogenic disease.  
However, it was further noted in the joint motion of the parties 
that the Board had not provided adequate reasons and bases for 
this decision.  Additionally, it was noted that the exact nature 
of the Veteran's thyroid condition was not entirely clear. 

In light of the Veteran's claim that he began to experience rapid 
and unexplained weight gain just after his separation from active 
service, that the weight gain was later attributed to a thyroid 
disability of unknown etiology, and the fact that the Veteran was 
exposed to ionizing radiation during active service; the Board 
finds that the Veteran should be afforded a VA examination to 
determine the nature and etiology of any currently present 
thyroid disability, to include whether it is etiologically 
related to the Veteran's active service and/or his exposure to 
ionizing radiation.   See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With regard to the Veteran's claim of entitlement to service 
connection for arthritis, it has been conceded that the Veteran 
served in combat when he participated in the assault and capture 
of Iwo Jima, Japan.  The Veteran reported that in the course of 
performing his duties he was required to engage in week-long 
supply loading marathons, where he had to lift heavy supplies and 
artillery onboard ships.  He also reported that he served on the 
front line with the Infantrymen, in search of artillery targets.  
Additionally, the Veteran reported that he had been required to 
drag dead bodies away.  The Veteran claims that his joint pain, 
which was later diagnosed as arthritis, originally began as a 
result of such strenuous activity.  

As noted above, the Veteran is competent to report when he first 
experienced joint pain, and that he has continued to have such 
pain since his separation from active service.  Moreover, the 
Board has found the Veteran to be credible.

It was noted in the July 2008 joint motion of the parties, that 
in the July 2007 Board decision, the Board had failed to provide 
adequate reasons and bases for why the Veteran was not afforded a 
VA examination to determine the nature and etiology of his 
arthritis given his lay statements of continuity and his conceded 
combat experience.  

In light of the Veteran's reports of experiencing joint pain as a 
result of his strenuous activity in active service and his post-
service diagnoses of arthritis, the Board finds that the Veteran 
should be afforded a VA examination to determine the nature and 
etiology of any currently present arthritis in the Veteran's 
shoulders, lower back, and hips.  McLendon, 20 Vet. App. 79.  

Additionally, current private and VA Medical Center treatment 
records should be obtained.    

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present thyroid disability.  The claims 
files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed.

Based on the examination results and the 
review of the record, the examiner should 
provide the following opinions with regard 
to any currently present thyroid 
disability: 

Is the disability considered to be a 
radiogenic disease?
      
Is there a 50 percent or better 
probability that the disability is 
etiologically related to the 
Veteran's active service, to include 
his exposure to ionizing radiation?

For the purposes of the opinions, the 
examiner should presume that the Veteran 
is a reliable historian.  

The rationale for all opinions expressed 
must be provided.

3.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present arthritis in the Veteran's 
shoulders, lower  back, and hips.  The 
claims files must be made available to and 
reviewed by the examiner.  Any indicated 
studies should be performed. 

Based on the examination results and the 
review of the record, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
any currently present arthritis of the 
aforementioned joints is etiologically 
related to the Veteran's active service, 
to include his combat experiences in 
Japan.  For the purposes of the opinion, 
the examiner should presume that the 
Veteran is a reliable historian.  

The rationale for all opinions expressed 
must be provided.

4.	 The RO or the AMC should undertake any 
other development it determines to be 
warranted.

5.	Then, the RO or the AMC should 
readjudicate the Veteran's claims based on 
a de novo review of the record.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be furnished to the Veteran and his 
representative and they should be afforded 
the requisite opportunity to respond.  
Thereafter, if indicated, the case should 
be returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  It also must be afforded expeditious treatment by 
the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



